DETAILED ACTION
The following non-final Office action is in response to Applicant’ submission received on 08/18/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2020 has been entered.
 
Status of the Claims
Claims 1, 9 and 17 have been amended in Applicant’s 08/18/2020 response.  Claims 1-9, 11, 13, 14, 17-24 are pending.

Response to Amendments/Arguments
Applicant’s arguments received on 08/18/2020 regarding the 101 rejection have been fully considered but they are not persuasive.  Applicant argues the claims are McRo, since as a whole they are directed to a technical improvement.  Applicant describes a technical problem with efficiently processing index files in proxy records.  Applicant describes that there are large amounts of index files that are associated with media sessions which are difficult to download and parse efficiently because the index files are updated/created every few seconds.  Applicant argues claim 1 solves this problem by processing proxy records without the need for downloading the index files, thereby resulting in conservation of computing resources (e.g., processor time, bandwidth, power, etc.) that would otherwise be exhausted due to the constant downloading and processing of index files as they are constantly updated/created during a media session.  Applicant points to [0159], [0217], [0376] of the published specification for support.
Examiner respectfully disagrees that the claims are patent eligible.  The specification in [0217] and [0219] indicate the improvement from not downloading index files is particular to live streaming media sessions.  The distinction that the claimed media sessions are live streaming media sessions is not present in the independent claims.  Also, the claimed limitations specific to determining a presenter and publisher do not recite any connection to the second proxy record index file that is not downloaded.  Rather the limitations to achieve the desired result of determining the publisher appear to rely on the first proxy record index file that is downloaded.  After the identifying of the second proxy record without downloading the index file, neither the second proxy record nor that index file are subsequently recited or used later in the claim.  It appears as if the second proxy record and its index file have no bearing on the desired outcome of determining the publisher.  If the technical improvement is particular 2019 Revised Patent Subject Matter Eligibility Guidance the lack of specifying how or “merely includes instructions to implement an abstract idea on a computer” is addressed as an example where the additional element does not demonstrate the abstract idea integrated into a practical application (see pg. 55 for footnote 30 regarding “performed by a computer, without specifying how”).  Also, as mentioned in the previous Office action, the determining steps, the identifying steps, the parsing step, and the classifying step can be performed by a person mentally or with pen and paper but for the recitation of a generically recited computer element.  Therefore, according to the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance, the claim is considered directed to an abstract idea that falls under the mental processes category.  In the instant claims, a person can look at records and identify information, parse information, make determinations including whether some information matches other information, and a person can also make classifications based on what they read and interpreted or determined.  The “via a processor” for the claim steps falls under the example mentioned above in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance of “merely includes instructions to implement an abstract idea on a computer” (see MPEP 2106.05(f) for further detail about mere 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11, 13, 14, 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea.  The limitations that describe an abstract idea are:
in response to determining proxy records associated with a parent session include at least one index file:
identifying,…, a first proxy record in the proxy records associated with the parent session that includes an index file as a start of a child session;
parsing,…, the index file to identify a list of universal resource locators (URLs) of media segment files found in the index file; and
identifying,…, a second proxy record as an end of the child session, the second proxy record in the proxy records associated with the parent session that includes an index file…; 
determining,… a presenter of the parent session based on a user agent identifier extracted from the first proxy record associated with the parent session; and 
in response to determining that the user agent identifier does not identify a publisher: 
identifying,…, a first domain referenced by a URL associated with the child session; and
 in response to determining that the first domain matches a domain pattern associated with a publisher and does not match a domain in a list of hosting domains, classifying,… the media of the child session as being published by the publisher associated with the matching domain pattern, the publisher being different from the presenter.
As a whole the claims focus on determining a presenter and publisher of a media session by analyzing proxy records for user agent identifiers and index files and analyzing index files for URLs and domains and classifying the media session based on the user agent identifiers and domain matching.  This is considered a mental process since it can be performed by a human using observation, evaluation and judgment.  The 
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application because as a whole, the claim merely describes how to generally “apply” the abstract idea in a computer environment.  For example, the additional element of the processor is recited in the claim at a high-level of generality which amounts to mere instructions to implement the abstract idea using a generic computer and invoking the generic computer as a tool to perform the abstract idea (see Applicant’s specification ([0219]-[0220]) regarding the processor).  This does not demonstrate integrating the abstract idea into a practical application (see MPEP 2106.05(f)).  Applicant’s use of the processor is similar to other instances where a generically recited computer or computing component amounted to mere instructions to apply the abstract idea on the computer or computing component or to merely using the computer or computing component as a tool such as in Alice Corp., SAP America v InvestPic (Fed. Cir. 2018) and Intellectual Ventures I LLC v. Capital One Bank (USA) (Fed. Cir. 2015) (see MPEP 2106.05(f) regarding mere instructions).  In those decisions, the computer did not provide a meaningful limitation and Applicant’s processor is viewed similarly.  Also, Applicant’s use of the processor amounts to FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016) where specifying execution on a generic computer is not a meaningful limitation). Thus, the “via a processor” is no more than mere instructions to apply the abstract idea using a generic computer component and using the generic computer component merely as a tool which does not impose any meaningful limits on practicing the abstract idea.  The additional element related to identifying a second proxy record namely the identifying performed without downloading the index file to conserve computing resources narrows that identifying to exclude one way but does not actually then indicate how the identifying is actually done other than by a processor which conveys no more than using the generic computer component merely as a tool and which does not impose any meaningful limits on practicing the abstract idea.  Also, with respect to the processor, the additional element of downloading the index file in the first proxy record is considered insignificant extra-solution activity as it is mere data gathering (see MPEP 2106.05(g) 2100-68 and 2100-67 “An example…is a step of gathering data for use in a claimed process…of analyzing and manipulating the gathered information…”).  Therefore, the additional elements alone and in combination such as the processor at a high level of generality (i.e., mere instructions to implement on a computer/using computer merely as a tool) and mere data gathering does not provide meaningful limitations and therefore cannot provide a practical application.    
Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to Step 2A Prong Two, the additional element of the processor recited at a high level of generality is no more than mere instructions to apply the abstract idea using a generic computer and using the processor merely as a tool which does not impose any meaningful limits and therefore cannot provide an inventive concept in Step 2B.  Also, the SAP America v. InvestPic decision indicates that known available computers providing their known functionality do not provide an inventive concept and are considered well-understood, routine and conventional elements.  Applicant’s specification ([0219]-[0220]) indicates no more than an already known and available processor is required.  Therefore, the processor does not provide meaningful limitations and therefore cannot provide an inventive concept.  Also, the index file downloading (identified in Step 2A Prong Two as insignificant extra-solution activity) is also well-understood, routine and conventional based on the court decisions in for example Symantec, TLI Communications, OIP Techs and buySAFE (see MPEP 2106.05(d)(II)) which indicated receiving or transmitting data over a network is a well-understood, routine and conventional computer function.   
Independent claims 9 and 17 are substantially similar to claim 1 and therefore the same analysis and rationale regarding claim 1 also apply to those claims.  Claim 9 recites a “machine” rather than a processor but the same conclusion above regarding the processor applies to the “machine”.  Claim 17 also recites distribution via computer networks however this amounts to a field of use/linking to a particular technological environment which does not demonstrate a practical application (see MPEP 
The dependent claims include the limitations of their respective independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claims and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea by narrowing said abstract idea to include: specifying which information to look at in the proxy records and specifying the comparing/matching scenarios.  These limitations only limit the abstract idea to a more narrow abstract idea but such narrowing does not transform the abstract idea into patent-eligible subject matter.  Also, the dependent claims 3, 11 and 19 recite additional limitations for determining duration of the media session including a pause and removing it.  This limitation is considered tangential to the primary focus of the claim of determining a publisher and presenter and is therefore considered extra-solution activity.  Therefore, the dependent claims do not contain elements to demonstrate integration of the abstract idea into a practical application nor do they demonstrate significantly more.  
In conclusion, the claims are not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Quoc et al US 2007/0198364 A1 file parsing [0101], [0104], ,[0129], [0134].
Alla et al US 2014/0317114 monitoring media presentations including audience measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ALISSA D KARMIS/Examiner, Art Unit 3683 

/ROBERT D RINES/Primary Examiner, Art Unit 3683